DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group III, claims 10-21 in the reply filed on 3/26/2021 is acknowledged.  The traversal is on the ground(s) that all the claims together place no burden on the Examiner.  This is not found persuasive because each group requires a separate search based on different classification.  Furthermore, there are limitations in each group that are not claimed in the other groups.  This is a burden for examination.
The requirement is still deemed proper and is therefore made FINAL.

Functional Language
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Limitations relating to functions or material worked upon which does not necessarily limit the structure of the apparatus has been italicized below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because it is unclear what is meant by “opposite the first ultrasonic welder”.  What is opposite?  Is it opposite sides of a workpiece?  Is it opposite sides of the apparatus?  The Examiner does not understand what is meant by this limitation and requests that the Applicant please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 18-19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsunekawa et al. (4,878,971).
Regarding claim 10, Tsunekawa discloses a system for manufacturing reinforced structures, the system comprising: a first reinforcement source 22 that feeds a first reinforcement layer on a base sheet metal (sheet that comes from reel 21); a first ultrasonic welder positioned 51 downstream of the first reinforcement source that secures the first reinforcement layer to the base sheet metal; a second reinforcement source 23 positioned downstream of the first reinforcement source that feeds a second reinforcement layer on the first reinforcement layer; and a second ultrasonic welder 53 positioned downstream of the second reinforcement source that secures the second reinforcement layer to the first reinforcement layer.  
The material being used (metal) is material worked upon and does not further limit the system.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (4,878,971) as applied to claim 10 above, and further in view of Yamamoto et al. (2017/0050423).
Regarding claim 13, Tsunekawa discloses that the materials conveyed to move the material.  However, Tsunekawa does not disclose that the conveyor is supported on a plurality of rollers.  However, Yamamoto discloses using a rotating anvil roller 115a that rotate as the material is moved through the system (figure 1a).  To one skilled in the art at the time of the invention it would have been obvious to use rotating anvils with the 
Regarding claim 14, Yamamoto only shows one roller anvil opposite one tool; however, it would have been obvious to use the same amount of rotating anvils as there are bonding tools so that each tool has its own anvil to perform the bonding operation.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (4,878,971) in view of Yamamoto et al. (2017/0050423) as applied to claim 14 above, and further in view of McNichols et al. (6,149,755).
Regarding claim 15, Yamamoto does not disclose that at least one of the first roller or the second roller includes a central support surface and side constraints that constrain the base sheet metal against movement transverse to the production direction.  However, McNichols discloses providing vacuum holes at both the center and sides of the anvil for ultrasonic welding (column 8 lines 28-49).  To one skilled in the art at the time of the invention it would have been obvious to provide vacuum holes so that a vacuum can be applied to hold the workpiece in place on the anvil during ultrasonic bonding.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (4,878,971) as applied to claim 10 above.
Regarding claim 16, Tsunekawa does not disclose a third ultrasonic welder positioned opposite the first ultrasonic welder, wherein the third ultrasonic welder is driven out of phase amplitude wise with the first ultrasonic welder.  However, this is just a duplication of parts.  It would have been obvious to one skilled in the art at the time of the invention to use as many ultrasonic welding tools as needed to perform the claimed process.  The process limitation is considered functional and does not further limit the apparatus.  
Regarding claim 17, Tsunekawa does not disclose a third reinforcement source that feeds a third reinforcement layer on the base sheet metal a first distance apart from the first reinforcement layer; and a third ultrasonic welder positioned downstream of the third reinforcement source that secures the third reinforcement layer to the base sheet metal.  However, this is just a duplication of parts.  It would have been obvious to one skilled in the art at the time of the invention to provide as many layers as needed to perform the claimed process.  The process limitation is considered functional and does not further limit the apparatus.  

Allowable Subject Matter
Claims 11-12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735